DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the RCE filed on 7/22/22. 
	Claims 1-21 are pending. 

	The applicant argues that the cited art fails to teach text input area below the horizontal segment (Arguments, p. 9). Similarly, the applicant argues that Cho fails to teach where on the display device the user’s touch input gesture was received and, further, “nothing in the cited portions of Cho discloses or even suggests the display location of the element 1015a relative to the user’s touch input gesture” and goes on to repeat that nothing “in the cited portions of Cho discloses or suggests Cho’s text input box 1115 is displayed below the notation 1105 and the text input gesture 1110.” Upon further consideration, the examiner respectfully disagrees. First, Cho clearly discloses a determined location of the text input area. That is, Cho discloses the input region rendered within the area of the user input and further with respect to a vertical line determined to be below the user inputted horizontal line. For reference, the user inputs a horizontal line such as line 1110 (fig. 11A) for which rendering is performed with respect to the input text area displayed within the area of the user input for directing the shape and location of the input area.  With respect to “below,” Cho in fact discloses a user-determined top of the input region such that the rendered text input box is below the line corresponding with the user touch input gesture, such as text input box which is below the user input gesture. Further, the reference drawings in fact show reference points including document text lines; that is, the input box is below the first and second lines of document 170 (e.g., line starting with “This paper) (figs. 2B and 2C).  In other words, the text input box 215 extends farther below to the second paragraph beginning with “After being passed by the Congress.” The explanation is clarified further below. 
	 
	Further, the applicant argues that Cho fails to disclose or suggest the features of “display the constraint-free canvas such that the constraint free canvas is displayed as a part of the display interface of the computing device that is generally below a slice gesture input area, where the constraint free canvas is configured to receive second content anywhere onto the constraint-free canvas.” Upon further consideration, the examiner respectfully disagrees. Cho clearly discloses constraint free, including the ability to input any text of any font; that is, without constraint with respect to certain font settings of the text and also ability to be input without constraint with respect to a certain, pre-configured language. For instance, figs. 5 shows a language determination.
However, in an effort to advance prosecution, Rucine makes abundantly clear, specifically, canvas, as follows: the generated canvas takes the available space below the user gesture corresponding with an existing content block [0154].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 8,345,017) in view of Hicks et al. (US 20140075335, Herein “Hicks”) in view of Rucine et al. (US 20170060819, Herein “Rucine”).
Regarding claim 1, Cho teaches a system for editing digital documents on computing devices (performing touch input gesture on a device for initiating the opening of a text input box (abstract; fig. 1 showing system), such as for editing document on a display device (fig. 2); fig. 2C shows editing such as by inputting text; text input box (fig. 12)), each computing device comprising a processor and at least one non-transitory computer readable medium (computer architecture such as a tablet PC display device (col. 5, lines 47-67; col. 6, lines 1-67; col. 7, lines 1-35) storing instructions that, when executed by the processor, causes the processor (touch recognition (figs. 1A, 12, and 13); (col. , lines 52-67; col. 2, lines 1-67; col. 3, lines 1-60); processor (fig. 1A; controller (col. 2, lines 1-5)), such as for display of a constraint-free input involving automatic size adjustment (fig. 11A)):
cause display of, on a display interface of a computing device, digital ink in accordance with document content in a full-page mode (text represented digitally such as in a written form, such as the content of full page mode 170 rendering (fig. 2C)) wherein the first document content is defined as object blocks structured according to a document model allowing layout definition and preservation (text and organized text input regions containing notes related to certain, specific parts of the document (fig. 11B));
register, on an input area on the display interface  of the computing device, a slice gesture responsive to a user touch or gesture (a touch input gesture for executing a document edit (col. 1, lines 58-67; col. 2, lines 1-16), such as a slice based on a line gesture input (col. 2, lines 47-54)), the slice gesture comprising: 
a start point (a line including a starting and ending determining a width such that the line/slice starting and ending point determining a width of the text input box (col. X, lines 50-53)), a generally horizontal gesture relative to the digital ink, and an end point (horizontal line in addition determining a width of edit area (figs. 7 and 8));
create a constraint-free canvas in response to the slice gesture (create a text input box such as a text input box with a width based on a length of a user’s text input gesture (Fig. 13), such as the text input box associated with element 1115 (fig. 11B), free of constraints such as constraint based on font or language (col. 1, lines 50-67; col. 2, lines 1-67); col. 3, lines 1-60);
display the constraint-free canvas such that the constraint-free canvas is displayed on a part of the display interface of the computing device that is generally below a slice gesture input area (e.g., a text input area rendered below the horizontal segment 702 and to the left of the segment 704 (fig. 7; see fig. 10A, element 1015a for a sample text input draft section generated below the horizontal slice gesture as described above); display of display device (fig. 9A); further, 215 is generally below the reference horizontal gesture, as indicated by way of reference with respect to the reference lines/sentences of the respective paragraph of 170 (figs. 2)) wherein the constraint-free canvas is configured to receive second content anywhere onto the constraint-free canvas (inputted text, such as input into 915-b (fig. 9B));
stop displaying all or a portion of the first document content located in the part of the display interface of the computing device (stop displaying the portion of the display of the display interface underneath the rendered user input area, such as corresponding with the area overlapped by the touch input determined region (col. 9, lines 1-5)) that is generally below the slice gesture input area where the constraint-free canvas is displayed (e.g., the input text region selected by the user to overlap displayed digital ink of the document, such as when 1015a is determined to be overlapping content of the displayed portion 170, the overlapped portion is either stopped being displayed fully or stopped being displayed in its original form such as for rendering in a new format (fig. 10A; col. 9, lines 1-5)).

However, while Cho discloses textual content of the document and the specification discloses digital ink can include text, recognized text, drawings, figures, tables, charts, and/or any other type of user-created or imported content (Specification para. 130), to advance prosecution, Hicks further discloses graphical content, figures, and drawings (e.g., figs. 4 and 5). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the digital ink canvas upon which gesture for input region is performed of Hicks with the user-specified text input region based on gesture based on document content such as text of Cho to have digital ink. The combination would allow for, according to the motivation of Hicks, not only editing digital ink content such as associated with sketching corresponding with a document ([0002] to [0009]) but also adding annotations as notes or comments within specified regions such as text input regions which may overlap the digital ink at any location in order to associate a comment, for instance, with a specified portion of the digital ink  ([0041] and [0075] to [0076]).  

	However, Cho in view of Hicks fails to specifically teach a constraint-free canvas.
	Yet, in a related art, Rucine discloses input on a canvas, such as for performing user input of drawing ([0153] to [0155]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the canvas of Rucine with the gesture-based input window below gesture of Cho in view of HIcks to have canvas. The combination would allow for, according to the motivation of Rucine, a user to insert any type of content on a canvas, such as inserting drawing or diagram, based on the user input gesture (e.g., slice or double tap) on a specific space of the structured document such as a text-based document, thus allowing for multiple modes of input in a manner controlled by the user, even within the structured document [0153]. As such, within the field of digital note taking and specific to affording the user input handwriting [0002], it would have been obvious to implement the canvas of Rucine with the unstructured text input window of Cho in view of Hicks to perform, e.g., drawing input afforded by making the input region a canvas, thus integrating multiple types of input available on an input device that is touch sensitive [0004] and better integrating traditionally launched note taking applications, particularly within the document itself [0005].  
	Furthermore, Rucine teaches:
	cause display of, on a display interface of a computing device, digital ink in accordance with first document content in a full page mode, wherein the first document content is defined as object blocks structured according to a document model allowing layout definition and preservation (structured document [0125] for input content structured as a created canvas in which the user can insert, e.g., drawing, based on gesture [0153]);
	register, on an input area on the display interface of the computing device, a slice gesture responsive to a user touch or gesture, the slice gesture comprising: a start point (user gesture [0153]);
	create a constraint-free canvas in response to the slice gesture (canvas [0153]);
	display the constraint-free canvas such that the constraint-free canvas is displayed on a part of the display interface of the computing device that is generally below a slice gesture input area (structured display of the canva, such that the generate canvas is displayed by taking the available space below, so that the canvas is not included in the content above ([0154] and [0155])), wherein the constraint-free canvas is configured to receive second content anywhere onto the constraint-free canvas (drawing on the canvas created below the selection ([0153] to [0155]));
	stop displaying all or a portion of the first document content located in the part of the display interface of the computing device that is generally below the slice gesture input area where the constraint-free canvas is displayed (configured display of the page for displaying the generated input canvas ([0153] to [0155])). 

Regarding claim 4, Cho in view of Hicks in view of Rucine teaches the limitations of claim 1, as explained above.
Furthermore, Cho teaches the system of Claim    1, wherein the constraint-free canvas is a new section (section that is new based on a user input gesture, such as created draft section 1015a and 1015b (fig. 10A)).

Regarding claim 5, Cho in view of Hicks in view of Rucine teaches the limitations of claim 1, as explained above.
Furthermore, Cho teaches the system of Claim 1, wherein the processor is further configured to validate the slice gesture (determine, based on the gesture, a length of the horizontal line portion of the user gesture input to set a width of the determined input box (col. 2, lines 47-54); furthermore, the user input validated by a determined width is further validated by visually representing the user input as, e.g., a line component, and, even further, the user gesture input is validated according to a specific language for language input in the rendered new, e.g., text entry section (col. 2, lines 6-24)).

Regarding claim 6, Cho in view of Hicks in view of Rucine teaches the limitations of claims 1 and 5, as explained above.
Furthermore, Cho teaches the system of Claim    5, wherein validating the slice gesture is based   upon at least one of a width of the slice gesture, a height of the slice gesture, a direction of the slice gesture, and a speed of the slice gesture (the user input is validated with reference to a predetermined touch input gesture stored in a storage unit, such as by comparing/validating the horizontally drawn user input and corresponding horizontal length (i.e., width) of the gesture input such as the line 910 determining the width of the input draft section (fig. 9A)).

Regarding claim 8, the claim recites similar limitations as claim 1 – see rejection rationale above.

Regarding claim 11, the claim recites similar limitations as claim 4 – see above.

Regarding claim 12, the claim recites similar limitations as claim 5 – see above.

Regarding claim 13, the claim recites similar limitations as claim 6 – see above.

Regarding claim 15, Cho teaches a non-transitory computer readable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method for recognizing input on a computing device, the computing device comprising a processor and at least one system non-transitory computer readable medium for recognizing the input under control of the processor (computing system including, e.g., controller (fig. 1A; col. 2, lines 1-6; col. 5, lines 60-66)), the method comprising:
	The claim recites similar limitations as claim 1 – see rationale above.

Regarding claim 18, the claim recites similar limitations as claim 4 – see rationale above.

Regarding claim 19, the claim recites similar limitations as claim 5 – see rationale above.

Regarding claim 20, the claim recites similar limitations as claim 6 – see rationale above.



Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hicks in view of Rucine, as applied above, and in view of Biran et al. (US 20170046321, Herein “Biran”).
Regarding claim 2, Cho in view of Hicks in view of Rucine teaches the limitations of claim 1, as explained above.
Furthermore, Cho teaches the system of Claim 1, wherein a page, includes one or more sections, each section being sequentially arranged in a…column (a column of input text regions, such as 1015a and 1015b (Fig. 10A)).

However, Cho in view of Hicks in view of Rucine fails to specifically teach vertically-scrollable column.
Yet, in a related art, Biran discloses scrolling text/comment/draft regions [0028] such as the scrollable column of edits (fig. 3A).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the vertically scrollable column of Biran with the vertical column of draft sections of Cho in view of Hicks in view of Rucine to have vertically-scrollable column. The combination would allow for, according to the motivation of Biran, more conveniently viewing comments made on a document, particularly on devices with display area for which a vertically scrollable column may more efficiently and effectively take advantage of the viewable area for displaying both the document and comments made within a draft area ([0003] and [0004]), particularly with respect to viewing a plurality of annotations/comments each corresponding to a portion of the spatial region, thus allowing for sequentially displaying the vertically rendered draft regions [0005]. 

Regarding claim 9, the claim recites similar limitations as claim 2 – see rejection rationale above.

Regarding claim 16, the claim recites similar limitations as claim 2 – see rationale above.


Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hicks in view of Rucine, as applied above, and in viw of Al-Sharif et al. (US 20130321356, Herein “Al-Sharif”).
Regarding claim 3, Cho in view of Hicks in view of Rucine teaches the limitations of claim 1, as explained above.
However, Cho in view of Hicks fails to specifically teach the system of Claim    1, wherein the constraint-free canvas is a new page.
Yet, in a related art, Al-Sharif discloses using gesture to create new page [0040].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the gesture-based rendering of a new page for writing of Al-Sharif with the gesture-based draft control of Cho in view of Hicks in view of Rucine to have wherein the draft section is a new page. The combination would allow for, according to the motivation of Al-Sharif, the user to user convenient and simple gesture motion to render a new page [0040] thus harnessing a natural way for the user to edit information of a document by interacting directly with the content using the user’s natural habits ([0004] to [0009]). 

Regarding claim 10, the claim recites similar limitations as claim 3 – see above.

Regarding claim 17, the claim recites similar limitations as claim 3 – see rationale above.


Claims 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hicks in view of Rucine, as applied above, and in view of Starner et al. (US 8,701,050, Herein “Starner”).
Regarding claim 7, Cho in view of Hicks in view of Rucine teaches the limitations of claim 1, as explained above.
Furthermore, Cho teaches the system of Claim 1, wherein the processor is further configured to display a digital ink stroke in response to the slice gesture (the line corresponding with user input 910 (fig. 9A)), the digital ink stroke generally tracing the path of the slice gesture (input line 910 (fig. 9A)).

However, even though Cho discloses removing user stroke input such as the line drawn by the user in Fig. 9A replaced by the input text region below the drawn line, Cho in view of Hicks in view of Rucine fails to specifically teach fade, such as recites as follows: optionally wherein the digital ink stroke fades over a period of time.
Examiner’s note: This limitation is optional and thus the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111 and 2143.
Yet, in a related art, Starner discloses a gesture-based input appearing to fade away (col. 11, lines 18-35; col. 17, lines 1-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the gesture fading of Starner with the gesture-based draft section control of Cho in view of Hicks in view of Rucine to have operationally wherein the digital ink stroke fades over a period of time.  The combination would allow for, according to the motivation of Starner, enhancing the visibility and accessibility of user input by clearing the display area, thus reducing clutter and decreasing the probability that the user may perform an input error, thus making it easier for users to interact with various content rendered on the display (col. 1, lines 1-46). 

Regarding claim 14, the claim recites similar limitations as claim 7 – see above.

Regarding claim 21, the claim recites similar limitations as claim 7 – see rationale above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/Examiner, Art Unit 2144